Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
04/23/2019 09:06 AM CDT




                                                       - 142 -
                                Nebraska Court of A ppeals A dvance Sheets
                                     27 Nebraska A ppellate R eports
                                          IN RE ESTATE OF FILSINGER
                                             Cite as 27 Neb. App. 142




                        In re Estate of Berniece C. Filsinger, deceased.
                    M arvin O. Filsinger et al., appellants, v. Merlin Jacobs
                       and Dana A nderson, Copersonal R epresentatives
                            of the Estate of Berniece C. Filsinger,
                                      deceased, appellees.
                                                   ___ N.W.2d ___

                                        Filed April 23, 2019.    No. A-17-918.

                1.	 Summary Judgment. Summary judgment is proper when the pleadings
                    and evidence admitted at the hearing disclose no genuine issue regard-
                    ing any material fact or the ultimate inferences that may be drawn from
                    those facts and that the moving party is entitled to judgment as a matter
                    of law.
                2.	 Summary Judgment: Appeal and Error. In reviewing a summary
                    judgment, an appellate court views the evidence in the light most
                    favorable to the party against whom the judgment is granted and gives
                    such party the benefit of all reasonable inferences deducible from
                    the evidence.
                3.	 Decedents’ Estates: Wills: Contracts: Breach of Contract. The effect
                    of a valid contract for wills is not to create a cause of action against the
                    decedent’s estate, but instead is to create a cause of action for breach
                    of contract.
                4.	 Wills: Contracts: Time. Even where a valid contractual will exists, that
                    existence does not make a will irrevocable. Wills by their nature are
                    ambulatory and may be revoked at any time.
                5.	 Decedents’ Estates: Wills: Contracts: Breach of Contract. If the sur-
                    viving party revokes or breaches a mutual contractual will, an action lies
                    for a breach of contract against the estate of the survivor.
                6.	 Decedents’ Estates: Claims: Limitations of Actions. In addition to the
                    time limitations of bringing claims against distributees, there are addi-
                    tional limitations on bringing such claims, including, but not limited to,
                    when the matter was previously adjudicated in a formal testacy proceed-
                    ing or in a proceeding settling the accounts of a personal representative.
                                - 143 -
           Nebraska Court of A ppeals A dvance Sheets
                27 Nebraska A ppellate R eports
                      IN RE ESTATE OF FILSINGER
                         Cite as 27 Neb. App. 142

 7.	 Judgments: Appeal and Error. A correct result will not be set aside
     even when the lower court applied the wrong reasoning in reaching
     that result.

  Appeal from the County Court for Cheyenne County: R andin
R. Roland, Judge. Affirmed.
  Robert M. Brenner, of Robert M. Brenner Law Office, for
appellants.
  Paul E. Hofmeister, of Hofmeister Law Offices, L.L.C., for
appellees.
  Moore, Chief Judge, and R iedmann and Welch, Judges.
  Welch, Judge.
                      I. INTRODUCTION
   Marvin O. Filsinger, Javonne Kreuger, and Gloria Vegas
(the Claimants) appeal the order of the Cheyenne County Court
granting summary judgment in favor of Merlin Jacobs and
Dana Anderson, the copersonal representatives of the estate
of Berniece C. Filsinger (the Copersonal Representatives) and
dismissing the Claimants’ creditor claim. For the reasons set
forth herein, we affirm.
                 II. STATEMENT OF FACTS
   This matter arises from a creditor claim filed by the
Claimants against Berniece’s estate. In that claim, the
Claimants allege that they are the “remainder heirs” of the
estate of Orville W. Filsinger under his prior estate proceed-
ings; that Berniece, now deceased, obtained an excessive dis-
tribution from Orville’s estate as a distributee; and that said
distribution was in violation of a contract entered between
Orville and Berniece during their lifetimes.
   The Copersonal Representatives filed a notice of disal-
lowance of the Claimants’ claim. The Claimants subse-
quently filed a petition for allowance of the claim, which
attached and incorporated their original claim. The Copersonal
Representatives filed an answer with affirmative defenses and
                             - 144 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                   IN RE ESTATE OF FILSINGER
                      Cite as 27 Neb. App. 142

a counterclaim requesting that the Claimants’ claim be deemed
frivolous. The Copersonal Representatives then filed a motion
for summary judgment, arguing that there was no genuine
issue of material fact and that Berniece’s estate was entitled
to summary judgment as a matter of law. Specifically, the
Copersonal Representatives argued that pursuant to Neb. Rev.
Stat. § 30-24,120 (Reissue 2016), the Claimants’ claim against
Berniece’s estate as distributee was brought outside of the
applicable statute of limitations period, thereby barring any
claim for recovery.
   In an April 2017 order, the court granted the Copersonal
Representatives’ motion for summary judgment as to the
Claimants’ claim but not on the specific basis argued by the
Copersonal Representatives. Instead, in its order, the court
reasoned: “Although the Claimants have filed their claim in
this case, it is actually a claim that should be asserted in the
Estate of Orville Filsinger, PR 09-48, because the claim asserts
an improper distribution from that estate. Berniece Filsinger
was simply the benefactor of the alleged improper distribu-
tion.” Several months later, the court denied the Copersonal
Representatives’ counterclaim. The Claimants timely appealed
to this court, alleging error on the part of the county court
in granting the Copersonal Representatives’ motion for sum-
mary judgment. The Copersonal Representatives did not
cross-appeal the denial of their counterclaim. Accordingly, we
address only the court’s order granting the motion for sum-
mary judgment.
                III. ASSIGNMENTS OF ERROR
   The Claimants argue the court erred (1) in granting the
Copersonal Representatives’ motion for summary judgment, (2)
in determining the claim must be filed in Orville’s estate, and
(3) in not finding that fraud was perpetrated on the Claimants.
              IV. STANDARD OF REVIEW
  [1,2] Summary judgment is proper when the pleadings and
evidence admitted at the hearing disclose no genuine issue
                              - 145 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                    IN RE ESTATE OF FILSINGER
                       Cite as 27 Neb. App. 142

regarding any material fact or the ultimate inferences that
may be drawn from those facts and that the moving party is
entitled to judgment as a matter of law. Colwell v. Mullen,
301 Neb. 408, 918 N.W.2d 858 (2018). In reviewing a sum-
mary judgment, an appellate court views the evidence in the
light most favorable to the party against whom the judgment
is granted and gives such party the benefit of all reasonable
inferences deducible from the evidence. Id.
                         V. ANALYSIS
             1. Assignments of Error Nos. 1 and 2
   In assignments of error Nos. 1 and 2, the Claimants
argue that the county court erred in granting the Copersonal
Representatives’ motion for summary judgment on a basis
different than argued by the Copersonal Representatives and
that the basis on which the court granted the motion was in
error. Specifically, the Claimants argue that the Copersonal
Representatives’ motion for summary judgment was based
upon § 30-24,120, but the court erroneously granted the motion
for summary judgment, sua sponte, on the basis that the claim
was brought in the wrong estate proceeding.
   The Claimants and Berniece, prior to her passing, were
distributees of Orville’s estate, which was administered in the
Cheyenne County Court. In connection with that proceeding,
on or about January 18, 2014, the personal representative of
Orville’s estate filed a formal petition for complete settle-
ment after an informal testate proceeding. On February 13, the
Cheyenne County Court entered a formal order for complete
settlement after the informal testate proceeding. In addition to
other matters, the court, in that order, found:
        F. The [p]ersonal [r]epresentative be, and hereby is
      authorized and directed to deliver and distribute title and
      possession of the assets of the estate to the Distributees
      in the amount and manner set forth in the Schedule
      of Distribution filed with the Petition for Complete
      Settlement After Informal Testate Proceeding.
                              - 146 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                    IN RE ESTATE OF FILSINGER
                       Cite as 27 Neb. App. 142

         G. Distributions previously made by the [p]ersonal
      [r]epresentative and reported on the Final Accounting
      and/or Schedule of Distribution are hereby approved and
      ratified.
   Notwithstanding the contents of that order, the Claimants
are now looking to collaterally attack the subject matter
of that order by a direct lawsuit by one distributee against
another for an alleged excessive distribution. As stated in
connection with their motion for summary judgment, the
Copersonal Representatives argue that the claim is barred by
application of § 30-24,120. Without addressing § 30-24,120,
the county court held that this claim should have been asserted
in Orville’s estate and not as a collateral attack against
Berniece’s estate.
   The Claimants’ claim, filed as a creditor’s claim in Berniece’s
estate, reads in part as follows:
      The basic principle of the claim is that Orville W.
      Filsinger and Berniece Filsinger signed an agreement
      on October 2, 2002, which agreed that Berniece would
      recover, at most, from the estate of Orville W. Filsinger’s
      Estate the residence, contents, jewelry and assets amount-
      ing to One Million Dollars ($1,000,000.00). Berniece
      Filsinger confirmed this agreement and all of its terms
      by the execution of a Disclaimer and Renunciation
      Pursuant to Agreement filed in PR 09-48. However,
      Berniece acquired, took, claimed and held onto property
      which, by estate instruments just recently provided to
      them, that showed Berniece obtained property or monies
      which exceeded the One Million Dollar Agreement sum
      by Two Hundred Thousand Dollars ($ 200,000.00), more
      or less.
   After reviewing this language, we are unsure if the
Claimants are alleging that Orville breached the terms of this
agreement by failing to draft his will in the manner specified
in the agreement, which then resulted in Berniece’s receiving
more than she was entitled to under the agreement, or whether
                              - 147 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                    IN RE ESTATE OF FILSINGER
                       Cite as 27 Neb. App. 142

the Claimants are claiming the final distribution does not con-
form to Orville’s will which does conform with the agreement.
We will examine those possibilities independently.
               (a) Failure to Conform to Agreement
   Assuming the Claimants are alleging that Berniece obtained
an excessive amount of money under Orville’s will in viola-
tion of the agreement, we must determine whether that claim
can be brought as a creditor’s claim in Berniece’s estate. That
claim would be grounded in the October 2002 agreement
between Orville and Berniece.
   Neb. Rev. Stat. § 30-2351 (Reissue 2016) contemplates
contracts concerning succession, sometimes referred to as a
“contract for wills.” Assuming, without deciding, that the
October 2002 agreement was a valid contract for wills, we turn
first to the language of that contract, which was admitted into
evidence as exhibit 20. In the applicable portion of that agree-
ment, the parties stated:
       I. PROPERTY TO BERNIECE C. FILSINGER
          In the event of the death of Orville W. Filsinger, or in
       the event Orville W. Filsinger and Berniece C. Filsinger
       shall die in a common disaster or accident or under such
       circumstances that it is difficult to ascertain the order
       of their deaths, then and either [text not readable] such
       events, the parties agree that Berniece C. Filsinger shall
       receive at a minimum, the following real property and
       personal property:
          A. The personal residence of the parties, including
       all furniture, fixtures and appliances located within said
       residence;
          B. The personal effects, jewelry and tools of Orville
       W. Filsinger;
          C. The further sum of One Million Dollars
       ($1,000,000.00), reduced by non-probate transfers of real
       estate and personal property, including stocks, bonds,
       bank accounts, mutual funds, IRA accounts and insurance
                              - 148 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                    IN RE ESTATE OF FILSINGER
                       Cite as 27 Neb. App. 142

      proceeds distributed, transferred or payable to Berniece
      C. Filsinger.
         Any Will and/or Trust of Orville W. Filsinger shall
      substantially so provide for the benefit of Berniece C.
      Filsinger.
   [3-5] Assuming the Claimants are arguing that Orville
failed to draft a will in conformance with the agreement, the
nature of the cause of action and proper forum in which to file
were addressed in In re Estate of Stuchlik, 289 Neb. 673, 857
N.W.2d 57 (2014), modified on denial of rehearing, 290 Neb.
392, 861 N.W.2d 682 (2015). In In re Estate of Stuchlik, the
Nebraska Supreme Court held:
      The effect of a valid contract for wills is not to create a
      cause of action against the decedent’s estate, but instead
      is to create a cause of action for breach of contract. In
      Pruss v. Pruss, [245 Neb. 521, 514 N.W.2d 335 (1994),]
      beneficiaries filed an action seeking relief that would
      compel the distribution of a wife’s estate under the terms
      of a mutual contractual will, rather than under a subse-
      quent will executed after the death of the husband. There,
      we held that even where a valid contractual will existed,
      that existence did not make a will irrevocable. Wills by
      their nature are ambulatory and may be revoked at any
      time. Instead, if the surviving spouse revokes or breaches
      the mutual contractual will, an action may lie for breach
      of contract against the estate of the survivor.
289 Neb. at 684-85, 857 N.W.2d at 67-68 (emphasis in
original).
   Applying that principle here, if Orville left a will which
did not conform to the terms of his agreement with Berniece,
a party with proper standing could bring a breach of contract
claim against Orville’s estate for breach of that contract. If
that is the nature of the Claimants’ claim, the trial court rightly
held that the Claimants brought their claim in the wrong estate
and properly granted the Copersonal Representatives’ motion
for summary judgment on that basis.
                              - 149 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                    IN RE ESTATE OF FILSINGER
                       Cite as 27 Neb. App. 142

          (b) Failure of Distribution to Conform to Will
   Assuming that the Claimants are alleging that Orville’s will
conformed with the agreement, but that the final distribution
from Orville’s estate failed to conform with Orville’s will,
we must undergo a separate analysis. During oral argument,
the Claimants’ counsel acknowledged that the basis for the
Claimants’ claim filed in Berniece’s estate was Neb. Rev. Stat.
§ 30-24,107 (Reissue 2016), which provides:
         Unless the distribution or payment no longer can be
      questioned because of adjudication, estoppel, or limita-
      tion, a distributee of property improperly distributed or
      paid, or a claimant who was improperly paid, is liable to
      return the property improperly received and its income
      since distribution if he has the property. If he does not
      have the property, then he is liable to return the value
      as of the date of disposition of the property improperly
      received and its income and gain received by him.
Section 30-24,120 places limitations on actions and proceed-
ings against distributees, and it provides:
         Unless previously adjudicated in a formal testacy pro-
      ceeding or in a proceeding settling the accounts of a
      personal representative or otherwise barred, the claim of
      any claimant to recover from a distributee who is liable
      to pay the claim, and the right of any heir or devisee,
      or of a successor personal representative acting in their
      behalf, to recover property improperly distributed or the
      value thereof from any distributee is forever barred at the
      later of (1) three years after the decedent’s death; or (2)
      one year after the time of distribution thereof. This sec-
      tion does not bar an action to recover property or value
      received as the result of fraud.
   [6] Although the Copersonal Representatives concentrated
on the time limitation components of § 30-24,120, we note the
first sentence of that statute, which provides:
         Unless previously adjudicated in a formal testacy pro-
      ceeding or in a proceeding settling the accounts of a
                              - 150 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                    IN RE ESTATE OF FILSINGER
                       Cite as 27 Neb. App. 142

      personal representative or otherwise barred, the claim
      of any claimant to recover from a distributee . . . and
      the right of any heir or devisee . . . to recover property
      improperly distributed . . . from any distributee is forever
      barred . . . .
This means that in addition to the time limitations of bringing
such claims against distributees, there are additional limita-
tions on bringing such claims, including, but not limited to,
when the matter was previously adjudicated in a formal testacy
proceeding or in a proceeding settling the accounts of a per-
sonal representative.
   Here, the record shows that the distribution of Orville’s
estate was resolved as a result of a petition for formal settle-
ment of his estate followed by the court’s formal order for
complete settlement, which included a formal resolution of
distribution of his estate. Although the Claimants argue there
were irregularities or “‘snafu[s]’” in connection with that
administration, brief for appellants at 17, there is no question
that the court entered a final order for complete settlement in
connection with that distribution.
   The question then becomes whether the personal repre-
sentative’s petition for formal settlement in Orville’s estate
followed by the court’s final order for complete settlement
in Orville’s estate amounted to a previous adjudication in a
proceeding settling the accounts of a personal representative.
If it did, then the Claimants’ direct claim against a distribu-
tee from that estate—Berniece, in this matter—is barred by
application of § 30-24,120. We first note that there is no statu-
tory definition to the phrase “proceeding settling the accounts
of a personal representative,” nor do we find any Nebraska
cases where its specific meaning has been explored. See
§ 30-24,120. In In re Estate of Shuler, 981 P.2d 1109 (Colo.
App. 1999), the Colorado Court of Appeals was confronted
with a similar issue. In reasoning whether a “petition for
final settlement and distribution of the estate” constitutes a
                              - 151 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                    IN RE ESTATE OF FILSINGER
                       Cite as 27 Neb. App. 142

“‘proceeding settling the accounts for a personal representa-
tive,’” the Colorado Court of Appeals held:
         There is no statutory definition of “a proceeding set-
      tling the accounts of a personal representative.” However,
      “settlement,” in this context, is defined as “the full proc­
      ess of administration, distribution, and closing.” Section
      15-10-201(47), C.R.S.1998.
         The probate court’s decree of final discharge states
      in pertinent part: “[T]he personal representative of this
      estate . . . has filed receipts showing compliance with
      the Order for Final Settlement and Distribution . . .
      and the Court determines that the fiduciary should be
      discharged.”
         We conclude from the language of the petition,
      order, and decree that the closing of this estate consti-
      tuted a proceeding settling the accounts of the personal
      representative.
In re Estate of Shuler, 981 P.2d at 1114.
    Applying similar reasoning, after reviewing the petition for
formal settlement and the formal order for complete settlement
in this matter, we hold that the petition and order in Orville’s
estate was a proceeding settling the accounts of a personal
representative. That leaves only the question of whether the
claim was previously adjudicated in that proceeding. If it was,
it is now barred in a claim against a distributee.
    The phrase “previously adjudicated” is not defined in the
Nebraska Probate Code. The Colorado Court of Appeals found
the phrase ambiguous in the context of its statute. In this
context, we must decide whether the claim formulated by
the Claimants as a creditor’s claim in Berniece’s estate was
previously adjudicated in Orville’s formal closing proceeding.
More specifically, as we mentioned in the previous section,
if the Claimants’ claim is founded in contract, the Claimants
brought the claim in the wrong estate. If, however, they are
arguing that the final distribution simply did not conform
to Orville’s will, we must decide whether that issue was
                              - 152 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                    IN RE ESTATE OF FILSINGER
                       Cite as 27 Neb. App. 142

adjudicated in Orville’s estate. In doing so, we review the
petition for formal settlement in Orville’s estate, which was
also admitted into evidence as part of exhibit 20.
   In that petition, the personal representative of Orville’s
estate states, among other things, that “Petitioner, having filed
herein the Final Accounting, requests the Court to approve
the final settlement and direct that the distribution of remain-
ing assets of the estate be made to the Distributees in the
amount and manner set forth in the annexed Schedule of
Distribution” and that “Bernice C. Filsinger has received by
virtue of joint tenancy ownership and transfer and Assignment
of the Promissory Note of Ron Anderson, at least One Million
Dollars ($1,000,000.00) as directed by Paragraph V of the
Last Will and Testament of Orville W. Filsinger.” In its order,
the court found and determined that the personal representa-
tive of Orville’s estate was authorized and directed to distrib-
ute assets to the distributees in the amount and manner set
forth in the schedule of distribution.
   Accordingly, the very issue the Claimants now desire to
contest was alleged and resolved in the court’s previous order
in Orville’s estate. The Claimants now desire to relitigate that
issue as a claim against the distributee. We hold that, because
that specific issue was adjudicated in connection with the
personal representative’s petition for formal settlement, the
Claimants’ direct claim against the distributee of Orville’s
estate is barred by the terms of § 30-24,120.
   [7] In summary, if the Claimants are alleging that Orville
breached his contract for a will by improperly providing
for Berniece in his will, the court did not err in finding that
the claim was commenced in the wrong estate and properly
granted the Copersonal Representatives’ claim for summary
judgment. In the alternative, if the Claimants are alleging
that Orville conformed to his contract for a will in his will,
but that the county court in Orville’s estate improperly con-
strued the will in its order of distribution, that claim is barred
as a claim by one distributee against another due to the
                             - 153 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                   IN RE ESTATE OF FILSINGER
                      Cite as 27 Neb. App. 142

prior adjudication of this issue in Orville’s estate pursuant to
§ 30-24,120. As such, the county court did not err in granting
summary judgment to the Copersonal Representatives. See
Bayliss v. Clason, 26 Neb. App. 195, 918 N.W.2d 612 (2018)
(correct result will not be set aside even when lower court
applied wrong reasoning in reaching that result).
                  2. Assignment of Error No. 3
   In assignment of error No. 3, the Claimants next argue
that the county court erred in not finding that fraud was per-
petrated on the Claimants. We interpret the Claimants’ argu-
ment to mean that the court erred in granting the Copersonal
Representatives’ motion for summary judgment, because the
Claimants argue there was some level of fraud committed in
connection with the administration of Orville’s estate which
entitled them to file this claim directly against Berniece’s
estate as a distributee. In connection with this argument, the
Claimants cite Neb. Rev. Stat. § 30-2206 (Reissue 2016),
which provides:
         Whenever fraud has been perpetrated in connection
      with any proceeding or in any statement filed under this
      code or if fraud is used to avoid or circumvent the provi-
      sions or purposes of this code, any person injured thereby
      may obtain appropriate relief against the perpetrator of
      the fraud or restitution from any person (other than a
      bona fide purchaser) benefiting from the fraud, whether
      innocent or not. Any proceeding must be commenced
      within two years after the discovery of the fraud, but no
      proceeding may be brought against one not a perpetrator
      of the fraud later than five years after the time of com-
      mission of the fraud. This section has no bearing on rem-
      edies relating to fraud practiced on a decedent during his
      lifetime which affects the succession of his estate.
Additionally, we note that the last sentence of § 30-24,120
provides: “This section does not bar an action to recover prop-
erty or value received as the result of fraud.”
                              - 154 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                    IN RE ESTATE OF FILSINGER
                       Cite as 27 Neb. App. 142

   In support of this proposition of law, the Claimants argue
that interested persons were not given notice in Orville’s estate
proceeding and that there were failures in connection with the
“‘final accounting,’” “‘schedule of distribution,’” and other
matters giving rise to “a legal basis for asserting a fraud or
evasion claim.” Brief for appellants at 24. In order to prevail
under this theory, the Claimants must demonstrate that the
claim they made was either a claim of fraud against Berniece’s
estate or a claim involving fraud which bars application of
§ 30-24,120.
   In the Claimants’ petition for allowance of claim, the
Claimants pled as follows:
         [The Claimants], hereby make claims against the Estate
      of Berniece C. Filsinger, as creditors of the decedent, for
      the sum of Two Hundred Thousand Dollars based upon
      events that occurred to the remainder heirs of the Estate of
      Orville W. Filsinger, PR 09-48. The basic principle of the
      claim is that Orville W. Filsinger and Berniece Filsinger
      signed an agreement on October 2, 2002, which agreed
      that Berniece would recover, at most, from . . . Orville
      W. Filsinger’s Estate the residence, contents, jewelry and
      assets amounting to One Million Dollars ($1,000,000.00).
      Berniece Filsinger confirmed this agreement and all of its
      terms by the execution of a Disclaimer and Renunciation
      Pursuant to Agreement filed in PR 09-48. However,
      Berniece acquired, took, claimed and held onto property
      which, by estate instruments just recently provided to
      them, that showed Berniece obtained property or monies
      which exceeded the One Million Dollar Agreement sum
      by Two Hundred Thousand Dollars ($ 200,000.00), more
      or less. This claim is not contingent, is now liquidated,
      or is owing as a beneficiary under the Orville Filsinger
      Estate or to the remaindermen as the devisees and trans-
      feree’s of the estate rights and interests.
   Contrary to the Claimants’ argument now, the Claimants’
claim filed against Berniece’s estate as distributee from
                              - 155 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                    IN RE ESTATE OF FILSINGER
                       Cite as 27 Neb. App. 142

Orville’s estate was that there was a separate agreement
between Orville and Berniece which prohibited a distribution
in excess of $1 million, but that Berniece obtained a distri-
bution from the estate in excess of that amount. On its face,
the claim suggests that the distribution from Orville’s estate
proceeding amounted to a breach of contract between those
individuals or improper construction of Orville’s will. There is
nothing in the Claimants’ pleading which in any way suggests
fraud in connection with the distribution of Orville’s estate and
purports, on its face, to be nothing more than a claim against a
distributee that is barred by application of the rule set forth in
In re Estate of Stuchlik, 289 Neb. 673, 857 N.W.2d 57 (2014),
modified on denial of rehearing, 290 Neb. 392, 861 N.W.2d
682 (2015), or by the rule set forth in § 30-24,120 following
the adjudication and formal order for complete settlement in
Orville’s estate. Accordingly, the county court did not err in
failing to find that this was an action based in fraud which
might otherwise negate application of these principles.
                     VI. CONCLUSION
  Having determined that the county court properly granted
summary judgment in favor of the Copersonal Representatives,
we affirm the order of the county court.
                                                A ffirmed.